It is ordered and adjudged by this court, that the judgment of the said court of appeals be, and the same hereby is, reversed on the authority of Wagner v. Armstrong et al., 93 Ohio St., 443, and this cause is remanded to the court of appeals with in*600structions to overrule the motion on file therein to dismiss the appeal of Eliza Ann Hollowell, executrix of the last will and testament of Francis M. Hollowell, deceased, from the court of common pleas.

Judgment reversed.

Nichols, C. J., Wanamaker, Newman, Jones, Matthias, Johnson and Donahue, JJ., concur.